UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: July 31 Date of reporting period: January 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Portfolio summary Top 10 Issuers (32.4% of Total Investments on 1-31-12) Nexen, Inc. 4.4% MetLife, Inc. 3.0% Entergy Corp. 4.4% Merrill Lynch Preferred Capital Trusts 3.0% Morgan Stanley Capital Trusts 3.1% JPMorgan Chase 2.8% United States Cellular Corp. 3.1% Qwest Corp. 2.8% Interstate Power & Light Company 3.1% The Goldman Sachs Group, Inc. 2.7% Sector Composition Financials 50.6% Energy 7.4% Utilities 28.1% Consumer Discretionary 3.0% Telecommunication Services 8.8% Consumer Staples 2.1% Country Composition United States 86.2% Netherlands 3.6% Canada 4.4% Switzerland 1.3% United Kingdom 4.3% Other Countries 0.2% 1 As a percentage of the Fund’s total investments on 1-31-12. 2 Cash and cash equivalents not included. 3 Investments focused in one sector may fluctuate more widely than investments diversified across sectors. Because the Fund may focus on particular sectors, its performance may depend on the performance of those sectors. The Fund’s investments in non-U.S. issuers involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 6 Preferred Income Fund II | Semiannual report Fund’s investments As of 1-31-12 (unaudited) Shares Value Preferred Securities (a) 136.71% (91.42% of Total Investments) (Cost $608,751,705) Consumer Discretionary 4.49% Media 4.49% CBS Corp., 6.750% (Z) 99,400 2,530,724 Comcast Corp., 6.625% (Z) 108,500 2,756,985 Comcast Corp., Series B, 7.000% (L)(Z) 577,800 14,699,232 Consumer Staples 3.20% Food & Staples Retailing 3.20% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 160,000 14,245,008 Energy 8.63% Oil, Gas & Consumable Fuels 8.63% Apache Corp., Series D, 6.000% 159,000 9,131,370 Nexen, Inc., 7.350% (Z) 1,151,100 29,283,984 Financials 75.67% Capital Markets 10.61% Credit Suisse Guernsey, 7.900% (L)(Z) 322,000 8,455,720 Lehman Brothers Holdings Capital Trust III, Series K, 6.375% (I) 177,000 15,045 Lehman Brothers Holdings Capital Trust V, Series M, 6.000% (I) 46,600 1,864 Lehman Brothers Holdings, Inc., Depositary Shares, Series C, 5.940% (I) 145,200 1,452 Morgan Stanley Capital Trust III, 6.250% (L)(Z) 294,000 6,911,940 Morgan Stanley Capital Trust IV, 6.250% (Z) 170,000 3,991,600 Morgan Stanley Capital Trust V, 5.750% (L)(Z) 355,000 8,236,000 Morgan Stanley Capital Trust VI, 6.600% 9,600 232,512 Morgan Stanley Capital Trust VII, 6.600% 52,400 1,275,940 The Goldman Sachs Group, Inc., 6.125% (Z) 655,200 16,445,520 The Goldman Sachs Group, Inc., Series B, 6.200% 68,500 1,668,660 Commercial Banks 17.81% Barclays Bank PLC, Series 3, 7.100% (L)(Z) 375,000 8,797,500 Barclays Bank PLC, Series 5, 8.125% (L)(Z) 330,000 8,299,500 HSBC USA, Inc., 6.500% 40,000 982,800 Royal Bank of Scotland Group PLC, Series L, 5.750% (Z) 480,000 8,030,400 See notes to financial statements Semiannual report | Preferred Income Fund II 7 Shares Value Commercial Banks (continued) Santander Finance Preferred SA Unipersonal, Series 10, 10.500% (Z) 329,000 $8,975,120 Santander Holdings USA, Inc., Series C, 7.300% 166,800 4,176,672 US Bancorp (6.500% to 1-15-22, then 3 month LIBOR + 4.468%) 568,000 14,484,000 USB Capital VIII, Series 1, 6.350% (Z) 180,000 4,536,000 USB Capital XI, 6.600% 190,000 4,824,100 Wells Fargo & Company, 8.000% (L)(Z) 554,500 16,180,310 Consumer Finance 3.84% HSBC Finance Corp., Depositary Shares, Series B, 6.360% (Z) 428,200 10,019,880 SLM Corp., 6.000% (Z) 198,000 4,249,080 SLM Corp., Series A, 6.970% (Z) 64,000 2,800,000 Diversified Financial Services 24.36% BAC Capital Trust II, 7.000% (Z) 22,400 531,776 Citigroup Capital VIII, 6.950% (Z) 660,000 16,361,400 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 19,000 511,860 Corporate Backed Trust Certificates, Series HSBC, 6.250% (Z) 45,400 1,131,368 Deutsche Bank Capital Funding Trust X, 7.350% 155,722 3,727,985 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) 167,500 3,735,250 Deutsche Bank Contingent Capital Trust III, 7.600% (L)(Z) 392,500 9,714,375 Fleet Capital Trust VIII, 7.200% 332,000 8,077,560 General Electric Capital Corp., 6.000% 35,000 902,650 General Electric Capital Corp., 6.050% 32,000 832,320 General Electric Capital Corp., 6.100% 18,000 470,700 ING Groep NV, 7.050% (L)(Z) 775,700 16,584,466 JPMorgan Chase Capital XXIX, 6.700% (Z) 733,477 18,865,028 Merrill Lynch Preferred Capital Trust III, 7.000% 362,300 8,485,066 Merrill Lynch Preferred Capital Trust IV, 7.120% (Z) 193,200 4,627,140 Merrill Lynch Preferred Capital Trust V, 7.280% (Z) 276,100 6,618,117 RBS Capital Funding Trust V, 5.900% 398,000 5,301,360 RBS Capital Funding Trust VII, 6.080% 145,000 1,925,600 Insurance 11.93% Aegon NV, 6.375% (L)(Z) 355,000 7,671,550 American Financial Group, Inc., 7.000% (Z) 262,725 6,791,441 MetLife, Inc., Series B, 6.500% (L)(Z) 792,000 20,227,680 Phoenix Companies, Inc., 7.450% 229,050 5,116,977 PLC Capital Trust IV, 7.250% (L)(Z) 390,500 9,856,220 Prudential PLC, 6.500% (Z) 103,000 2,637,830 RenaissanceRe Holdings Ltd., Series C, 6.080% (Z) 32,500 814,775 Real Estate Investment Trusts 7.10% Duke Realty Corp., Depositary Shares, Series J, 6.625% (L)(Z) 449,400 11,324,880 Duke Realty Corp., Depositary Shares, Series K, 6.500% (L)(Z) 110,000 2,748,900 8 Preferred Income Fund II | Semiannual report See notes to financial statements Shares Value Real Estate Investment Trusts (continued) Duke Realty Corp., Depositary Shares, Series L, 6.600% (L)(Z) 109,840 $2,753,689 Public Storage, Inc., 6.350% 163,000 4,339,060 Public Storage, Inc., Depositary Shares, Series Q, 6.500% 135,800 3,726,352 Public Storage, Inc., Depositary Shares, Series X, 6.450% (Z) 30,000 759,300 Public Storage, Inc., Series P, 6.500% 56,000 1,502,480 Wachovia Preferred Funding Corp., Series A, 7.250% (L)(Z) 170,000 4,428,500 Thrifts & Mortgage Finance 0.02% Federal National Mortgage Association, Series S (I) 75,000 108,750 Telecommunication Services 11.86% Diversified Telecommunication Services 4.14% Qwest Corp., 7.375% (Z) 530,000 14,007,900 Qwest Corp., 7.500% 167,200 4,427,456 Wireless Telecommunication Services 7.72% Telephone & Data Systems, Inc., 6.625% (Z) 161,300 4,071,212 Telephone & Data Systems, Inc., 6.875% 85,000 2,234,650 Telephone & Data Systems, Inc., 7.000% (L)(Z) 283,000 7,541,950 United States Cellular Corp., 6.950% (L)(Z) 772,500 20,494,425 Utilities 32.86% Electric Utilities 17.31% Duquesne Light Company, 6.500% (Z) 98,450 4,860,969 Entergy Arkansas, Inc., 5.750% 66,400 1,804,752 Entergy Louisiana LLC, 5.875% 186,750 5,109,480 Entergy Louisiana LLC, 6.000% 185,000 5,155,950 Entergy Mississippi, Inc., 6.000% 182,025 5,278,725 Entergy Mississippi, Inc., 6.200% 97,500 2,743,650 Entergy Texas, Inc., 7.875% 37,400 1,081,608 FPC Capital I, Series A, 7.100% (L)(Z) 368,000 9,435,520 FPL Group Capital Trust I, 5.875% (Z) 267,800 6,986,902 Gulf Power Co., 5.750% 158,500 4,675,750 HECO Capital Trust III, 6.500% (Z) 187,750 4,778,238 NSTAR Electric Company, 4.780% (Z) 15,143 1,496,318 PPL Corp., 9.500% (Z) 305,600 16,563,520 PPL Electric Utilities Corp., Depositary Shares, 6.250% 54,000 1,366,200 Southern California Edison Company, Series C, 6.000% (Z) 35,000 3,455,158 Westar Energy, Inc., 6.100% (Z) 87,700 2,281,954 Multi-Utilities 15.55% Baltimore Gas & Electric Company, Series 1995, 6.990% (Z) 39,870 4,065,496 BGE Capital Trust II, 6.200% (L)(Z) 488,000 12,429,360 DTE Energy Company, 6.500% 170,000 4,584,696 Interstate Power & Light Company, Series B, 8.375% (L)(Z) 699,350 20,351,085 SCANA Corp., 7.700% (Z) 538,900 15,584,988 Xcel Energy, Inc., 7.600% (L)(Z) 448,000 12,185,600 See notes to financial statements Semiannual report | Preferred Income Fund II 9 Maturity Rate (%) date Par value Value Capital Preferred Securities (b) 3.14% (2.10% of Total Investments) (Cost $14,688,460) Utilities 3.14% Multi-Utilities 3.14% Dominion Resources Capital Trust I (L)(Z) 7.830 12-01-27 $8,450,000 8,651,794 Dominion Resources Capital Trust III (L)(Z) 8.400 01-15-31 5,000,000 5,320,690 Shares Value Common Stocks 5.60% (3.75% of Total Investments) (Cost $21,777,499) Energy 0.18% Oil, Gas & Consumable Fuels 0.18% Total SA, ADR 15,000 794,550 Telecommunication Services 1.27% Diversified Telecommunication Services 1.27% AT&T, Inc. 125,000 3,676,250 Verizon Communications, Inc. 52,500 1,977,150 Utilities 4.15% Electric Utilities 3.99% Entergy Corp. 120,000 8,325,600 FirstEnergy Corp. 148,000 6,248,560 UIL Holdings Corp. 92,000 3,181,360 Multi-Utilities 0.16% National Grid PLC, ADR 15,000 748,350 Maturity Rate (%) date Par value Value Corporate Bonds 4.09% (2.73% of Total Investments) (Cost $18,346,724) Energy 2.26% Oil, Gas & Consumable Fuels 2.26% Southern Union Company (L)(P)(Z) 3.564 11-01-66 $10,550,000 10,048,875 Utilities 1.83% Electric Utilities 1.83% Southern California Edison Company (6.25% to 2-1-22, then 3 month LIBOR + 4.199%) (Q) 6.250 02-01-22 8,000,000 8,148,640 Total investments (Cost $663,564,388) † 149.54% Other assets and liabilities, net (49.54%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. 10 Preferred Income Fund II | Semiannual report See notes to financial statements Notes to Schedule of Investments ADR American Depositary Receipts LIBOR London Interbank Offered Rate (a) Includes preferred stocks and hybrid securities with characteristics of both equity and debt that pay dividends on a periodic basis. (b) Includes hybrid securities with characteristics of both equity and debt that trade with, and pay, interest income. (I) Non-income producing security. (L) A portion of this security is a Lent Security as of 1-31-12, and is part of segregated collateral pursuant to the Committed Facility Agreement. Total value of Lent Securities at 1-31-12 was $188,748,782. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. Date shown is next call date. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) A portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 1-31-12 was $366,764,598. † At 1-31-12, the aggregate cost of investment securities for federal income tax purposes was $663,815,899. Net unrealized appreciation aggregated $1,810,755, of which $34,640,881 related to appreciated investment securities and $32,830,126 related to depreciated investment securities. The Fund had the following country concentration as a percentage of total investments on 1-31-12: United States 86.2% Canada 4.4% United Kingdom 4.3% Netherlands 3.6% Switzerland 1.3% Other Countries 0.2% See notes to financial statements Semiannual report | Preferred Income Fund II 11 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 1-31-12 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value for each common share. Assets Investments, at value (Cost $663,564,388) $665,626,654 Cash segregated at custodian for swapcontracts 1,420,000 Receivable for investmentssold 1,381,034 Dividends and interestreceivable 1,526,408 Other receivables and prepaidexpenses 149,010 Totalassets Liabilities Custodian overdraft 514,381 Committed facility agreement payable (Note7) 222,300,000 Payable for investmentspurchased 231,357 Swap contracts, at value (Note3) 1,798,712 Interest payable (Note7) 12,223 Payable toaffiliates Accounting and legal servicesfees 5,136 Trustees’fees 26,742 Other liabilities and accruedexpenses 106,297 Totalliabilities Netassets Paid-incapital $496,617,759 Undistributed net investmentincome 2,984,280 Accumulated net realized loss on investments and swapagreements (54,757,335) Net unrealized appreciation (depreciation) on investments and swapagreements 263,554 Netassets Net asset value pershare Based on 21,202,146 shares of beneficial interest outstanding — unlimited number of shares authorized with no parvalue $20.99 12 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 1-31-12 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $21,579,701 Interest 908,253 Less foreign taxeswithheld (1,658) Total investmentincome Expenses Investment management fees (Note5) 2,443,120 Accounting and legal services fees (Note5) 31,519 Transfer agentfees 17,046 Trustees’ fees (Note5) 30,587 Printing andpostage 60,421 Professionalfees 44,572 Custodianfees 31,551 Interest expense (Note7) 1,107,458 Stock exchange listingfees 10,741 Other 20,182 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments (277,717) Swap contracts (Note3) 38,871 Change in net unrealized appreciation (depreciation)of Investments 7,386,775 Swap contracts (Note3) (1,798,712) Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Preferred Income Fund II 13 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 1-31-12 ended (unaudited) 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentincome $18,689,099 $36,264,497 Net realizedloss (238,846) (1,884,518) Change in net unrealized appreciation(depreciation) 5,588,063 22,142,740 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (17,799,210) (32,535,988) From Fund sharetransactions Issued pursuant to Dividend ReinvestmentPlan 403,584 — Totalincrease Netassets Beginning ofperiod 438,465,568 414,478,837 End ofperiod Undistributed net investmentincome Sharesoutstanding Beginning ofperiod 21,182,284 21,182,284 Issued pursuant to Dividend ReinvestmentPlan 19,862 — End ofperiod 14 Preferred Income Fund II | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows This Statement of cash flows shows cash flow from operating and financing activities for the period stated. For the six-month period ended 1-31-12 (unaudited) Cash flows from operating activities Net increase in net assets from operations $ 24,038,316 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (65,942,650) Long-term investments sold 42,965,519 Decrease in short term investments 12,000,000 Net amortization of premium (discount) 15,308 Decrease in dividends and interest receivable 503,605 Decrease in payable for investments purchased (2,746,436) Increase in receivable for investments sold (1,381,034) Increase in cash segregated at custodian for swap contracts (1,420,000) Increase in other receivables and prepaid expenses (100,474) Increase in unrealized depreciation of swap contracts 1,798,712 Decrease in payable to affiliates (7,716) Decrease in interest payable (10,355) Decrease in other liabilities and accrued expenses (2,636) Net change in unrealized (appreciation) depreciation on investments (7,386,775) Net realized loss on investments 277,717 Net cash provided in operating activities Cash flows from financing activities Reinvestment of common shares pursuant to Dividend Reinvestment Plan 403,584 Distributions to shareholders (17,799,210) Custodian overdrafts 514,381 Net cash used in financing activities Net decrease in cash Cash at beginning of period Cash at end of period — Supplemental disclosure of cash flow information Cash paid for interest See notes to financial statements Semiannual report | Preferred Income Fund II 15 Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 1-31-12 1 7-31-11 7-31-10 7-31-09 7-31-08 7-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.88 1.71 1.70 1.62 2.08 2.24 Net realized and unrealized gain (loss) oninvestments 0.25 0.96 3.14 (1.95) (4.56) (0.24) Distributions to Auction Preferred Shares(APS) — (0.47) (0.61) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.84) (1.54) (1.49) (1.51) (1.84) (1.86) From net realizedgain — (0.01) (0.43) From tax return ofcapital — — — (0.20) (0.02) — Totaldistributions Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 5 5 5 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $445 $438 $414 $344 $386 $488 Ratios (as a percentage of average net assets): Expenses before reductions (excluding interestexpense) 1.25 6 1.23 1.29 1.37 1.42 1.34 Interest expense (Note7) 0.52 6 0.52 0.60 1.18 0.30 — Expenses before reductions (including interestexpense) 1.77 6 1.75 1.89 2.55 1.72 1.34 7 Expenses net of reductions (excluding interestexpense) 1.25 6 1.20 1.20 1.19 1.16 1.05 Expenses net of reductions (including interestexpense) 1.77 6 1.72 1.80 2.37 1.46 1.05 8 Net investmentincome 8.73 6 8.34 9.47 12.16 9.94 9.18 9 Portfolio turnover (%) 7 18 10 15 10 19 Seniorsecurities Total value of APS outstanding (inmillions) — 10 $254 Involuntary liquidation preference per unit (inthousands) — $25 Average market value per unit (inthousands) — $25 Asset coverage perunit 11 — $72,354 Total debt outstanding end of period (in millions) (Note7) $222 $222 $205 $170 $184 — Asset coverage per $1,000 ofAPS 12 — $2,919 Asset coverage per $1,000 ofdebt 13 $3,002 $2,972 $3,019 $3,024 $3,097 — 16 Preferred Income Fund II | Semiannual report See notes to financial statements 1 Semiannual period from 8-1-11 to 1-31-12.Unaudited. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Fund’s net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund’s shares traded during theperiod. 4 Notannualized. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Annualized. 7 Ratio calculated on the basis of gross expenses relative to the average net assets of common shares that do not take into consideration expense reductions during the periods shown. Without the exclusion of preferred shares, the annualized ratio of gross expenses would have been 0.90% for the year ended 7-31-07. 8 Ratio calculated on the basis of net expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net expenses would have been 0.70% for the year ended 7-31-07. 9 Ratio calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 6.15% for the year ended 7-31-07. 10 In May 2008, the Fund entered into a Committed Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 5-28-08. 11 Calculated by subtracting the Fund’s total liabilities from the Fund’s total assets and dividing that amount by the number of APS outstanding as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 12 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at periodend. 13 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note 7). As borrowings outstanding change, the level of invested assets will change accordingly. Asset coverage ratio provides a measure ofleverage as of the dates shown. See notes to financial statements Semiannual report | Preferred Income Fund II 17 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Preferred Income Fund II (the Fund) is a closed-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
